Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 1 of 6 PageID #: 5021




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF DELAWARE

  KOKI HOLDINGS CO., LTD.,


                         Plaintiff,

                   v.                      Civil Action No. 18-313-CFC

  KYOCERA SENCO INDUSTRIAL
  TOOLS, INC.,


                         Defendant.



  Karen Jacobs, Michael J. Flynn, MORRIS, NICHOLS, ARSHT & TUNNELL
  LLP, Wilmington, Delaware; Paul Devinsky, Stephen J. Smith, MCDERMOTT
  WILL & EMERY LLP, Washington, DC; Amol A. Parikh, Thomas DaMario,
  MCDERMOTT WILL & EMERY LLP, Chicago, Illinois; Hitoshi Akiba,
  KILPATRICK TOWNSEND & STOCKTON LLP, Chiyoda-ku, Tokyo, Japan

             Counsel for Plaintiff

  Kelly E. Farnan, RICHARDS, LAYTON & FINGER, P.A., Wilmington,
  Delaware; Robert S. Rigg, David Bernard, John K. Burke, VEDDAR PRICE P.C.,
  Chicago, Illinois

             Counsel for Defendant



                          MEMORANDUM OPINION



  March 22, 2021
  Wilmington, Delaware
Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 2 of 6 PageID #: 5022




                                                           COLM F.        C
                                                                        OLL y
                                                UNITED STATES DISTRICT JUDGE

        Plaintiff Koki Holdings Co., Ltd. has sued Defendant Kyocera Senco

  Industrial Tools, Inc. for patent infringement. D.I. 90. Pending before me is

  Defendant' s Motion for Summary Judgment of Invalidity of U.S. Patent No.

  7,156,012 (the #012 patent). D.I. 142. The patent is directed to a pneumatic

  fastener driving tool-that is, a nail gun driven by compressed air. Kyocera argues

  that claims 2, 3 and 4 of the #012 patent require a physical impossibility-namely,

  a fluid connection between a channel and a solid-and therefore are invalid for

  indefiniteness.

        Section 112(b) of the Patent Act requires that the claims of a patent

  "particularly point[] out and distinctly claim[] the subject matter which the

  inventor . .. regards as the invention." 35 U.S.C. § l 12(b) (previously § 112 ,r 2).

  To satisfy this requirement, a claim must be "sufficiently ' definite."' Allen Eng 'g

  Corp. v. Bartell Indus., Inc. , 299 F .3d 1336, 1348 (Fed. Cir. 2002). A claim that is

  nonsensical or requires an impossibility is indefinite as a matter of law under

  § 112(b). Synchronoss Techs., Inc. v. Dropbox, Inc., 987 F.3d 1358, 1366- 67 (Fed.

  Cir. 2021 ). "Indefiniteness is a matter of claim construction, and the same

  principles that generally govern claim construction are applicable to determining

  whether allegedly indefinite claim language is subject to construction." Praxair,


                                            2
Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 3 of 6 PageID #: 5023




  Inc. v. ATM/, Inc., 543 F.3d 1306, 1319 (Fed. Cir. 2008), abrogated on other

  grounds by Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 901 (2014).

  Courts construe claims "as written, not as the patentees wish they had written

  [them]." ChefAm. Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1374 (Fed. Cir.

  2004).

           The clear and unambiguous language of claim 2 (from which claims 3 and 4

  depend) requires the impossible-"a trigger valve exterior frame to which the main

  valve control channel is fluidly connected." #012 patent at claim 2 (30: 40--41). A

  trigger valve exterior frame is indisputably a solid. A solid is not a fluid and

  therefore cannot be fluidly connected to anything.

           The #012 patent's written description neither explains how this language

  describes a physical possibility nor offers an alternative meaning for the language.

  See #012 patent at 7:38--43; see also #012 patent at 14:22-25, 25:15-21, 26:19-25

  (using "fluidly connected" to identify chambers between which there is fluid

  exchange); #012 patent at 18:6-16, 24:20-26 (explaining that a plunger can create

  a solid barrier that blocks a fluid connection).

           Koki argues that "there is a fluid connection ... because the fluid from the

  main valve control channel contacts the surface of the trigger valve exterior frame

  at [certain] locations." D.I. 155 at 5 (emphasis added). But contact and connection

  are not the same things. And in any event, it is undisputed that the trigger valve


                                              3
Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 4 of 6 PageID #: 5024




  exterior frame remains a solid when it has contact with the fluid from the main

  valve control channel. Accordingly, that solid frame is incapable of having a fluid

  connection and cannot be "fluidly connected" to the main valve control channel ( or

  to fluid in the main valve control channel).

        Koki argues that its expert Dr. Vallee "explain[ed]" in paragraph 307 of his

  reply report "exactly how the trigger valve exterior frame is fluidly connected to

  the main valve control channel." D.I. 155 at 5. Dr. Vallee opines in paragraph 307

  that an artisan of ordinary skill would understand from the claim language read in

  light of the patent's written description and figures that "the trigger valve exterior

  frame is connected to the main valve control channel such that fluid can pass

  between the trigger valve and the main control valve channel." D.I. 161-1, Ex. E

  (Vallee Rebuttal) 1307.

        This opinion does not save the claims from Kyocera' s indefiniteness

  challenge for two reasons. First, Dr. Vallee does not say that the frame and

  channel are fluidly connected, but rather that they are connected such that fluid can

  pass between the trigger valve and the main control valve channel. (Since the

  trigger valve and main control valve channel are directly adjacent to one another,

  Dr. Vallee presumably means by his use of"between" that the fluid passes from

  the channel into the trigger valve and vice versa.) Second, there is no explanation

  in paragraph 307 about how the trigger valve's exterior frame, which is


                                             4
Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 5 of 6 PageID #: 5025




  indisputably solid, can be fluidly connected to fluid coming from the channel into

  the valve or moving from the valve into the channel. Paragraph 307 could

  plausibly be read to mean that a fluid connection exists between the trigger valve

  (which consists in part of a hallow area within the exterior frame) and main control

  valve channel, but it is improper to rewrite claim language to save a patent from

  impossibility. See ChefAm., 358 F.3d at 1375.

        Claims 2, 3, and 4 unambiguously require the fluid connection of a solid and

  thus a fluid exchange between that solid and an open chamber. Nothing in the

  record explains how this is possible. There is no genuine dispute of material facts,

  and summary judgment therefore is appropriate. See, e.g., Cap. Sec. Sys., Inc. v.

  NCR Corp., 725 F. App'x 952, 958-59 (Fed. Cir. 2018) (affirming district court's

  decision granting summary judgment of indefiniteness despite expert testimony

  that an artisan of ordinary skill would understand the disputed claim term with

  reasonable certainty); HIP, Inc. v. Hormel Foods Corp., No. CV 18-615-CFC,

  2019 WL 2579266, at* 1 (D. Del. June 24, 2019), aff'd, 796 F. App'x 748 (Fed.

  Cir. 2020) ("Federal Circuit decisions appear to confirm that I may grant summary

  judgment based on indefiniteness even when the parties present conflicting expert

  testimony about whether a person of ordinary skill in the art (POSITA) would be

  able to understand disputed claim terms.").




                                            5
Case 1:18-cv-00313-CFC-CJB Document 193 Filed 03/22/21 Page 6 of 6 PageID #: 5026




        Since I find that the asserted claims of the #012 patent require a physical

  impossibility, the claims are inherently unclear and cannot provide "reasonable

  certainty about the scope of the invention." Nautilus, 5 72 U.S. at 901. Claims 2,

  3, and 4 of the #012 patent therefore fail to satisfy the definiteness requirement of

  § 112 and are invalid; and I will grant Kyocera's motion for summary judgment.

        The Court will issue an Order consistent with this Memorandum Opinion.




                                            6
